Bloodworth, J.
The bill of exceptions recites that it was tendered to the trial judge “within the time provided by law and within thirty days of the entry of judgment overruling said motion for new trial.” The certificate of the trial judge to the bill of exceptions bears no date. “In all criminal cases the bill of exceptions shall be tendered and signed within twenty days from the rendition of the decision” (Civil Code of 1910, § 6153), and “it must affirmatively appear from the bill of exceptions or the entries thereon, or the record, that the bill of exceptions was presented within the time prescribed by law.” Jones v. State, 146 Ga. 8 (1), (3) (90 S. E. 280), and cases cited. Under the facts disclosed by the record and the law applicable thereto, this court is without jurisdiction of the ease.

Writ of error dismissed.


Broyles, O. J., and Luke,' J., eoncur.